IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                              NOS. PD-1121-14 & PD-1122-14

                          MARCUS LEE JEFFERSON, Appellant


                                              v.

                                   THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY

              Per curiam. Keasler and Hervey, JJ., dissent.

                                         ORDER

       Appellant has failed to file copies of his petition for discretionary review as required

by Rule of Appellate Procedure 68.4(j), because the petition does not contain a copy of the

opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: February 4, 2015
Do Not Publish